Opinion issued December 3, 2020




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-19-00095-CV
                          ———————————
    BAYLOR MIRACA GENETICS LABORATORIES, LLC, Appellant
                                     V.
                THOMAS BRANDON PERTHUIS, Appellee


                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Case No. 2017-16991


                        MEMORANDUM OPINION

     Appellant Baylor Miraca Genetics Laboratories, LLC, (BMGL) employed

appellee Thomas Brandon Perthuis as Vice President of Sales and Marketing and

agreed to pay him a 3.5% commission on his net sales. BMGL terminated Perthuis

in January 2017, and Perthuis then sought a commission based on sales BMGL
made after January 2017. The jury found that BMGL breached the commission

agreement, and the trial court rendered judgment on the jury verdict. BMGL

appeals, arguing in multiple issues that the trial court erred (1) in construing the

commission agreement and in charging the jury; (2) in excluding evidence of its

commission policy and practice; and (3) in the alternative, that no evidence

supported the jury’s findings. In a cross-appeal, Perthuis argues in his sole issue

that the trial court erred in denying his request for attorney’s fees under Civil

Practice and Remedies Code Chapter 38.

      Because we conclude that the trial court erred in construing the commission

agreement and in instructing the jury, we reverse the judgment of the trial court

and render judgment that Perthuis take nothing.

                                   Background

      Perthuis was a National Sales Manager for Baylor College of Medicine’s

genetics lab when, in late 2014, Baylor College of Medicine entered a joint venture

with Miraca Holdings, Inc. to form a new entity to conduct clinical genetics

diagnostic activities. In connection with the joint venture, the newly formed entity,

Baylor Miraca Genetics Laboratories (BMGL), offered Perthuis the position of

Vice President of Sales & Marketing. Regarding compensation, the Employment

Offer Letter stated:

      Your annual base salary will be $145,000 effective April 1, 2015.
      Your commission will be 3.5% of your net sales. . . . In addition, you

                                         2
      will be eligible to receive a retention bonus. More information on your
      retention bonus is included in the enclosed Retention Agreement.

The offer further stated that Perthuis’s employment would be “at-will,” “which

means that you or BMGL may terminate your employment at any time for any

reason, with or without cause, and with or without notice.” Finally, the offer stated,

“If you accept this offer, your employment will be subject to the Company’s

personnel policies and practice, which will initially be substantially similar to

current Baylor policies.”

      Following the creation of the joint venture in 2015, Perthuis worked for

BMGL as the Vice President of Sales and Marketing. He procured sales from

several companies by securing what the parties referred to as “channel partners”—

companies that agreed to purchase large volumes of genetic tests from BMGL

under long-term contracts. For example, in 2015, Perthuis participated in

negotiating a Laboratory Services Agreement (LSA) on behalf of BMGL with a

company called Natera. The LSA provided that Natera would use its own sales

staff to sell the tests under its own brand, and BMGL would provide “analytical

services,” or processing of genetic specimens. The LSA further provided that

BMGL would meet certain obligations regarding the formatting of test results and

timing for reporting certain test results. Natera agreed to pay an “exclusivity fee”

in exchange for BMGL’s agreement not to perform certain genetic tests for

Natera’s direct competitors, and Natera was obligated to meet minimum purchase

                                          3
requirements to maintain this exclusivity. Natera also agreed to make a “pre-

payment” of $1,000,000 for anticipated analytical services. The LSA stated that if

the agreement was terminated by either party prior to Natera “ordering and taking

delivery of $1,000,000 of Analytical Services, BMGL shall refund to Natera the

remaining balance of the $1,000,000 pre-payment.” The LSA further provided that

BMGL would be obligated to refund the exclusivity fee if it terminated the

agreement within twelve months of the agreement’s effective date. The LSA set

out terms for generating purchase orders, pricing for various genetic tests that

varied depending on volume, invoicing and payment, and billing.

      Perthuis testified that he did not receive any commission when the LSA was

signed; rather, he collected commissions on sales made to Natera under this LSA

throughout 2015 and 2016. He testified that BMGL calculated commissions

quarterly based on the revenue from tests that had been ordered, performed, and

billed to the proper account. He further explained that commissions were

determined by totaling his revenue for a particular quarter, adjusting that amount

for “bad debt” or particular clients’ failure to pay 100% of their bills, and then

multiplying that by his commission percentage.

      In the fall of 2016, Perthuis was involved in negotiating a second

amendment and extension of the Natera LSA. By the end of 2016, the negotiations

on the amendment were nearing completion, and all material terms were in place


                                        4
by early January 2017. BMGL then terminated Perthuis on January 23, 2017. The

next day, on January 24, 2017, BMGL signed the amended Natera LSA with an

effective date of January 30, 2017.

      The Second Amended LSA added a new section, obligating BMGL to

“develop and validate a non-invasive prenatal multi-gene sequencing screen”

called “PreSeek.” The Second Amended LSA also adjusted the terms for payment

of “undisputed invoices,” set out terms for exclusivity and prepayment of fees

related to the PreSeek screening tests, and added new provisions regarding the

minimum purchase requirements set out in previous LSAs. Natera purchased tests

and analytical services under this contract after it became effective on January 30,

2017. Because Perthuis had been terminated, other BMGL personnel provided

services to Natera. Just a few months after Perthuis’s termination, BMGL

personnel negotiated a Third Amendment to the Natera LSA without Perthuis’s

participation and that amendment became effective on April 3, 2017. Other

companies, including Progenity, Fleury, and NIPT, were similarly recruited by

Perthuis while he worked for BMGL and then continued to make purchases from

BMGL after he was terminated by BMGL in January 2017 and eventually went to

work for one of BMGL’s direct competitors.

      At trial, BMGL asserted that the commission agreement in the Employment

Offer Letter entitled Perthuis to a commission on his net sales and that he was only


                                         5
entitled to commissions while he was employed by the company. It presented

evidence that, following his termination, it paid him commission due on his sales

through his last day. For example, an email sent by Perthuis on the day he was

terminated stated, “My offer says I get 3.5% of my sales. I have sold during these

20+ days in January. Can you please make sure this payment is included?” Perthuis

then testified that BMGL paid him commissions “until January 23rd,” but it did not

pay anything after his termination on January 23, 2017.

      Perthuis asserted at trial that he was the procuring cause of all sales to

Natera and other channel partners he procured, including all sales during the nearly

two-year period between his termination on January 23, 2017 and the time of trial

in the fall of 2018. BMGL’s sales reports showed that the “net sales” to the four

accounts procured by Perthuis totaled approximately $44 million during the time

between January 23, 2017, and September 30, 2018, so Perthuis argued that he was

entitled to more than $1.5 million in sales commissions.

      The trial court submitted the question of whether BMGL breached its

commission agreement with Perthuis to the jury. The charge stated:

      Perthuis’ “sales” included all sales for which he was the procuring
      cause.

      A “procuring cause” of a sale is the principal and immediate cause of
      the sale. It need not be the sole cause, and an agent is said to be the
      procuring cause of a sale when his acts have so contributed to
      bringing about the sale that but for his acts the sale would not have
      been accomplished.
                                         6
      The fact that Mr. Perthuis was discharged by BMGL prior to the time
      a sale was completed does not bar his right to a commission if he was
      the procuring cause of the sale.

The charge asked, “Did BMGL fail to comply with the Employment Agreement

regarding commissions?” The jury answered “Yes” as to four companies—Natera,

Progenity, Fleury, and NIPT. The jury awarded Perthuis damages for each

company: $889,726.43 for Natera, $69,702.12 for Progenity, $2,353.72 for Fleury,

and $554.62 for NIPT.

      The trial court rendered judgment based on the jury verdict. It ordered that

Perthuis receive $962,336.89 as compensatory damages from Baylor Miraca, plus

pre- and post-judgment interest. It did not award Perthuis any attorney’s fees.

                     Breach of the Commission Agreement

      In its first issue, BMGL asserts that the trial court’s charge was erroneous in

that it improperly instructed the jury regarding the contract. BMGL asserts that the

trial court erred in charging the jury that the parties’ agreement unambiguously

promised Perthuis commission on post-termination sales for which he was the

“procuring cause.” BMGL argues that the Employment Offer Letter, which

contains the provision that Perthuis was entitled to a 3.5% commission on his net

sales, unambiguously did not provide that he was entitled to a commission for sales

that he “procured,” nor did it promise commissions even after his employment with

BMGL terminated.

                                          7
A.    Preservation

      As a preliminary matter, Perthuis argues that BMGL did not make a timely

and specific objection to the jury charge with the objections it now asserts on

appeal. To preserve error in the charge, an objecting party must present to the trial

court a complaint that distinctly designates the error and grounds for the objection.

See TEX. R. APP. P. 33.1(a); TEX. R. CIV. P. 272, 274; Ford Motor Co. v. Ledesma,

242 S.W.3d 32, 43 (Tex. 2007). Objections to the charge must comport with the

arguments made on appeal. Cont’l Cas. Co v. Baker, 355 S.W.3d 375, 383 (Tex.

App.—Houston [1st Dist.] 2011, no pet.) (op. on reh’g).

      At the charge conference, BMGL objected to the jury charge on numerous

grounds. This included objections that “the instruction is inconsistent with the

Employment Agreement’s terms,” that “the term ‘procuring cause’ does not appear

in the Employment Agreement,” that “the instruction purports to impose

obligations on [BMGL] not contained in the Employment Agreement,” and that

“the instruction is a misstatement of the law that applies to the facts.” These are

specific objections that alerted the trial court that BMGL disputed both the trial

court’s construction of the commission provision in the Employment Offer Letter

and the submission of the specific question to the jury. See TEX. R. CIV. P. 274

(providing that objections to charge must be specific); Ledesma, 242 S.W.3d at 43;




                                         8
Baker, 355 S.W.3d at 383. We conclude that BMGL preserved its complaints for

review on appeal.1

B.    Construction of the Parties’ Agreement and the Jury Charge

      Analysis of BMGL’s first issue requires that we construe the parties’

agreement. “In construing a contract, we must ascertain and give effect to the

parties’ intentions as expressed in the writing itself.” El Paso Field Servs., L.P. v.

MasTec N. Am., Inc., 389 S.W.3d 802, 805 (Tex. 2012) (citing Italian Cowboy

Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 333 (Tex. 2011)).

“We begin our analysis with the contract’s express language.” Id. at 805–06. “If

we determine that the contract’s language can be given a certain or definite legal

meaning or interpretation, then the contract is not ambiguous and we will construe

it as a matter of law.” Id. at 806.




1
      Perthuis further argues that BMGL did not make the trial court aware of its
      complaints regarding potential ambiguity in the Employment Offer Letter’s terms
      regarding sales commissions and that BMGL did not “preserve its jury charge
      complaint through the alternate liability question that it requested.” Because we do
      not address the alternative argument of BMGL’s that the contract was ambiguous,
      we need not address Perthuis’s contention that this argument was not preserved.
      We likewise note that BMGL was not required to submit a “substantially correct
      alternate question or instruction”—its specific objection was sufficient to preserve
      its complaint that this jury question was improper. See TEX. R. CIV. P. 274 (party
      objecting to charge must point out distinctly objectionable matter and grounds of
      objection); id. R. 278 (providing that party must submit substantially correct
      instruction to preserve error in failing to submit question or instruction, but
      objection alone is sufficient to preserve issue if instruction is relied upon by other
      party) (emphasis added).
                                            9
      Our resolution of BMGL’s first issue also requires that we review the jury

charge. We review a trial court’s jury charge rulings for an abuse of discretion, Sw.

Energy Prod. Co. v. Berry–Helfand, 491 S.W.3d 699, 727 (Tex. 2016), though

whether a definition in the charge misstates the law is a legal question that we

review de novo. Seger v. Yorkshire Ins. Co., Ltd., 503 S.W.3d 388, 408 (Tex.

2016); see also Hamid v. Lexus, 369 S.W.3d 291, 295 (Tex. App.—Houston [1st

Dist.] 2011, no pet.) (“Whether the charge submits the controlling issue in the case,

in terms of theories of recovery or defense, is a question of law which is reviewed

de novo.”).

      The Employment Offer Letter offered Perthuis continued employment once

the joint venture that created BMGL was finalized. In return for working as the

Vice President of Sales and Marketing, BMGL would compensate him with an

“annual base salary” of $145,000, and the Employment Offer Letter further

provided that his “commission will be 3.5% of [his] net sales.” There are no other

terms included in the Employment Offer Letter relevant to sales commissions.

      The terms of the commission agreement are sparse, but they are also clear.2

Our goal in construing this agreement is to ascertain the parties’ intent as expressed


2
      BMGL argues, in the alternative, that, if this Court concluded that the
      Employment Offer Letter was ambiguous, the trial court erred in refusing to
      submit to the jury a question regarding the intent of the parties. Because we
      conclude that the agreement was not ambiguous, we need not address these
      arguments. See Tex. Farm Bureau Mut. Ins. Co. v. Sturrock, 146 S.W.3d 123, 126
                                         10
in the instrument. URI, Inc. v. Kleberg Cty., 543 S.W.3d 755, 757 (Tex. 2018).

“‘[O]bjective, not subjective, intent controls,’ so the focus is on the words the

parties chose to memorialize their agreement.” Id. (footnote omitted). “[O]ur quest

is to determine, objectively, what an ordinary person using those words under the

circumstances in which they are used would understand them to mean.” Id. at 764.

      The terms “commission” and “net sales” are not defined, so we interpret

them according to their plain, ordinary, and generally accepted meaning. See

Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 662 (Tex. 2005) (“Contract

terms are given their plain, ordinary, and generally accepted meanings unless the

contract itself shows them to be used in a technical or different sense.”); Aflalo v.

Harris, 583 S.W.3d 236, 24 (Tex. App.—Dallas 2018, pet. denied) (en banc). The


      (Tex. 2004) (“Whether a contract is ambiguous is itself a question of law.”); see
      also Gilbert Tex. Constr., L.P. v. Underwriters at Lloyd’s London, 327 S.W.3d
      118, 133 (Tex. 2010) (“[A]n ambiguity does not exist simply because the parties
      interpret a [contract] differently.”).
             Both BMGL and Perthuis further point to extrinsic evidence regarding the
      meaning of the commission agreement. BMGL points to the nature of
      commissions paid to other sales people, and Perthuis asserts that “internal
      communications about Perthuis’s commission agreement show that [BMGL]
      always knew and understood that it had agreed to pay him 3.5% of all business he
      recruited, ‘permanently’ and ‘in perpetuity.’” However, because we have
      determined that the commission provision is not ambiguous, this evidence is not
      relevant here in determining the plain meaning of the parties’ written agreement.
      See, e.g., URI, Inc. v. Kleberg Cty., 543 S.W.3d 755, 765–67 (Tex. 2018) (holding
      that extrinsic evidence is admissible to settle ambiguity about intent embodied in
      contract’s language; parole evidence rule prohibits extrinsic evidence of subjective
      intent that alters contract’s terms but does not prohibit consideration of
      surrounding circumstances that inform, rather than vary from or contradict,
      contract text).
                                           11
term commission, as used in this context, means “a fee paid to an agent or

employee for transacting a piece of business or performing a service.”

Commission,     MERRIAM-WEBSTER          ONLINE     DICTIONARY,      www.merriam-

webster.com/dictionary/commission (last visited November 19, 2020); see also

Aflalo, 583 S.W.3d at 242 (courts “typically look[ ] first to dictionary definitions”

to determine term’s common, ordinary meaning when it is not defined in contract).

A commission thus indicates a payment related to a specific sale or service.

      The term “sales” or “net sales” can likewise be given a plain meaning and

indicates that Perthuis’s commission would be calculated from the value of any

products or services he sold. See, e.g., Net Sales, MERRIAM-WEBSTER ONLINE

DICTIONARY, www.merriam-webster.com/dictionary/net%20sales (last visited

November 19, 2020) (defining term as “the balance of gross sales remaining after

deducting trade discounts, returned sales, and sales allowances”); see also

Boondoggles Corp. v. Yancey, No. 01-05-00185-CV, 2006 WL 2192708, at *9

(Tex. App.—Houston [1st Dist.] Aug. 3, 2006, no pet.) (mem. op.) (concluding, in

context of parties’ service agreement, that “net sales” meant total sales minus sales

taxes); Gaston v. Flintlock Constr. Servs. of Tex., Inc., No. 07-00-0355-CV, 2001

WL 326865, at *2 n.3 (Tex. App.—Amarillo Apr. 4, 2001, pet. denied) (mem. op.,

not designated for publication) (holding that word “net” in calculating profit

“connotes the difference between gross income or proceeds and the expense”)


                                         12
(citing Wolfman v. J.D.R. Corp., 567 S.W.2d 235, 236 (Tex. App.—San Antonio

1978, no writ) (describing “net profits” as “gross contract proceeds less the cost to

plaintiff in doing the work”). This is consistent with Perthuis’s testimony that,

prior to his termination, BMGL paid him commissions quarterly by determining

the total value of his revenues, adjusting those revenues to account for unpaid

billings, and then multiplied that number by his commission percentage.

      Finally, in making a reasonable construction of a contract, we construe the

agreement from a utilitarian standpoint bearing in mind the particular business

activity sought to be served. Frost Nat’l Bank v. L & F Distribs., Ltd., 165 S.W.3d

310, 312 (Tex. 2005). Viewed in this light, the plain language of the commission

agreement indicates that it was intended as compensation for Perthuis’s continued

employment with BMGL. The commission agreement was one provision contained

within the Employment Offer Letter. In return for his work as the Vice President of

Sales & Marketing, BMGL would pay Perthuis a salary and commission of 3.5%

of his net sales. This is, again, consistent with Perthuis’s testimony that he earned

commissions based on sales—the revenue generated when tests were ordered,

performed, and then billed to the correct accounts—and not when he procured

potential buyers.

      The trial court’s charge states that Perthuis was entitled to commissions for

sales, including sales that occurred after his termination, if he was the “procuring


                                         13
cause” of the sale. Nothing in the parties’ agreement, however, indicates that

BMGL agreed to compensate him for sales from customers that he had “procured”

even after Perthuis was no longer employed by BMGL. Nothing in the contract

indicates that Perthuis was entitled to a commission for procuring channel partners

or for negotiating Laboratory Services Agreements like the one with Natera. The

provision for a 3.5% commission on net sales does not, as Perthuis claims, imply

the creation of a perpetual annuity or other ongoing, “permanent” obligation that

would continue after his employment terminated.

      Perthuis argues that the “procuring cause” standard, frequently used in the

context of real estate brokerage, is applicable here to determine what his

commissions should have been. “‘Procuring cause’ is defined as ‘the cause

originating a series of events, which, without [a] break in their continuity, result in

the accomplishment of the prime object.’” Truman Arnold Cos. v. Hammond &

Consultants Enters., Inc., No. 12–09–00099–CV, 2010 WL 2982912, at *8 (Tex.

App.—Tyler July 30, 2010, no pet.) (mem. op.) (quoting BLACK’S LAW

DICTIONARY 1208). “Thus, ‘a broker will be regarded as the “procuring cause” of a

sale, so as to be entitled to commission, if his or her efforts are the foundation on

which the negotiations resulting in a sale are begun.’” Id. (quoting BLACK’S LAW

DICTIONARY 1208).




                                          14
      Perthuis points us to “well-established Texas law” providing that a broker’s

right to a commission does not hinge on his continued employment through the

time of the final consummation of the purchase. See, e.g., Goodwin v. Gunter, 185

S.W. 295, 296–97 (Tex. 1916); Frady v. May, 23 S.W.3d 558, 563 (Tex. App.—

Fort Worth 2000, pet. denied); Ramesh v. Johnson, 681 S.W.2d 256, 258–59 (Tex.

App.—Houston [14th Dist.] 1984, writ ref’d n.r.e.). Perthuis further asserts that

courts have applied this rule in other contexts besides real estate brokerage

agreements. See, e.g., Frances v. Foster, 260 S.W. 1023, 1023–24 (Tex. 1924);

Keener v. Cleveland, 250 S.W. 151, 151–52 (Tex. 1924); Metal Structures Corp. v.

Bigham, 347 S.W.2d 270, 273–74 (Tex. App.—Dallas 1961, writ ref’d n.r.e.).

      We note, however, that each of the cases relied on by Perthuis involve

contracts and circumstances that are different from the one we are asked to

construe here. For example, in Keener, the supreme court held that a broker was

entitled to a commission on the sale of an oil and gas lease when he procured the

buyer that met the seller’s terms, even though the broker did not negotiate the final

sale himself. 250 S.W. at 151–52. The court stated,

      It is not necessary that the broker should negotiate the sale, when he
      has found, or procured, . . . a purchaser who is able, ready, and willing
      to purchase the property upon the terms named by the principal and
      the principal has entered into negotiations with such a purchaser, and
      concluded a sale with him, and in such cases the broker has performed
      his contract and is entitled to his commissions.



                                         15
Id. at 152. The agreement at issue in Keener thus involved different terms and

different business activities than those involved in Perthuis’s commission

agreement. See Frost Nat’l Bank, 165 S.W.3d at 312 (we construe contracts from

utilitarian standpoint bearing in mind particular business activity sought to be

served).

      Metal Structures Corporation is likewise distinguishable. In that case, the

salesman sought commissions for metal buildings that he had worked to design and

sell to particular buyers, and when he was dismissed, his former employer asked

him “to make a list of the jobs he had worked on and turn it over to the company.”

Metal Structures Corp., 347 S.W.2d at 273. He was told that “he would be paid

commissions on any of these jobs if the company was successful,” and the

“contract was subsequently made” for the sale of the particular building. Id. The

court held that the salesman’s discharge did not bar him from recovering the

commission he had “already earned.” Id. at 273–74. The parties in Metal

Structures Corp. thus had an agreement that specifically addressed commissions on

post-termination sales, and the definition of “procuring cause” was submitted

without objection. See id. The court’s holding in Metal Structures cannot

reasonably be read to provide that a “procuring cause” standard applies to every

contract for sales commissions.




                                       16
      Here, in contrast to the circumstances in Keener or Metal Structures,

Perthuis and BMGL did not have an agreement for commissions on procuring

certain types of buyers or for future sales that the salesman had begun but was

unable to finish. The commission agreement provided that, as part of his

compensation as an employee of BMGL, Perthuis would receive a salary and a

commission of 3.5% of his net sales. At the time Perthuis was terminated, he was

paid commissions for sales that were completed through his last day of

employment. Any future sales had not yet occurred, and, thus, he could not have

“already earned” a commission. See id.

      Moreover, none of the authorities cited by Perthuis stand for the proposition

that the “procuring cause” standard applies in determining all sales commissions.

To the contrary, each of these cases was decided based on the terms of the parties’

particular agreements. Perthuis is bound by the terms of his own written agreement

with BMGL. Nothing in the language of the Employment Offer Letter indicated

that the parties intended to pay commissions under a procuring-cause standard or

that Perthuis was entitled to commissions based solely on the LSAs. Courts are not

authorized to rewrite agreements to insert provisions parties could have included or

to imply terms for which they have not bargained. Tenneco, Inc. v. Enterprise

Prods. Co., 925 S.W.2d 640, 646 (Tex. 1996); see also HECI Exploration Co. v.

Neel, 982 S.W.2d 881, 888 (Tex. 1998) (holding that courts cannot make, or


                                         17
remake, contracts for parties). The parties could have made an agreement by which

Perthuis received commissions for finding buyers who were willing to enter into

LSAs, independent of his continued employment with BMGL. They could have

agreed to pay commission based on some other measure than “net sales,” but they

did not. They agreed instead for Perthuis to receive a commission of 3.5% of his

net sales as part of his compensation as an employee of BMGL.

      Accordingly, we agree with BMGL that the trial court’s charge erroneously

instructed the jury that Perthuis was entitled to commissions on sales for which he

was a “procuring cause,” including sales that had not yet occurred at the time

Perthuis was terminated.3 See TEX. R. CIV. P. 277 (providing that trial court must

submit “such instructions and definitions as shall be proper to enable the jury to

render a verdict”); Seger, 503 S.W.3d at 408 (for instruction to be proper, it must

assist jury, accurately state law, and find support in pleadings and evidence).

C.    Harm and Evidence of Breach

      We have determined that an incorrect jury instruction was given. The error

in the charge here related to a contested, critical issue—the interpretation of the

commission agreement that Perthuis alleged was breached. See Thota v. Young,

366 S.W.3d 678, 687 (Tex. 2012) (charge error is generally considered harmful if

3
      Both parties provide extensive briefing regarding the reasons behind Perthuis
      termination. However, this is a breach-of-contract case, not a wrongful-
      termination case, and the reasons for BMGL’s termination of Perthuis’s at-will
      employment are irrelevant in construing the terms of his commission agreement.
                                         18
it relates to contested, critical issue). The trial court erroneously allowed the jury to

consider evidence of BMGL’s sales that did not fall within Perthuis’s Employment

Offer Letter’s provision for commission on net sales, and, thus, the error was

harmful. See TEX. R. APP. P. 44.1(a)(1); Bed, Bath & Beyond, Inc. v. Urista, 211

S.W.3d 753, 757 (Tex. 2006) (holding that incorrect instruction requires reversal if

it was reasonably calculated to and probably did cause rendition of improper

judgment).

      BMGL further argues that Perthuis presented no evidence that it breached

the commission agreement. We agree. The elements of a contract breach claim are

(i) a valid contract, (ii) performance or tendered performance by the plaintiff,

(iii) breach by the defendant, and (iv) damages sustained by the plaintiff as a result

of that breach. Dixie Carpet Installations, Inc. v. Residences at Riverdale, LP, 599

S.W.3d 618, 625 (Tex. App.—Dallas 2020, no pet.). Whether a party has breached

a contract is a legal question for the court, not a fact question for the jury, if the

facts of the parties’ conduct are undisputed or conclusively established. Grohman

v. Kahlig, 318 S.W.3d 882, 887 (Tex. 2010).

      Here, the parties’ conduct is not disputed. Perthuis himself acknowledged

that he was paid commissions on his net sales through January 23, 2017, the day he

was terminated. Perthuis does not identify any net sales prior to the termination of

his employment for which he was not paid a commission. The parties disagree only


                                           19
on whether BMGL was obligated to continue to pay commissions to Perthuis after

his termination for sales made to channel partners procured by Perthuis. We have

already concluded that the commission agreement did not require such payments.

      We render judgment that Perthuis take nothing by his claims against BMGL.

See TEX. R. APP. P. 43.3 (“When reversing a trial court’s judgment, the court [of

appeals] must render the judgment that the trial court should have rendered, except

when: (a) a remand is necessary for further proceedings; or (b) the interests of

justice require a remand for another trial.”). Because none of BMGL’s remaining

issues can afford it any greater relief, we need not address its remaining

contentions on appeal. See TEX. R. APP. P. 47.1.

                                  Attorney’s Fees

      In his cross-appeal, Perthuis argues that he was entitled to attorney’s fees

pursuant to Civil Practice and Remedies Code Chapter 38. However, such fees are

available only to prevailing parties. See TEX. CIV. PRAC. & REM. CODE § 38.001

(“A person may recover reasonable attorney’s fees . . . in addition to the amount of

a valid claim and costs. . . .”); Green Int’l, Inc. v. Solis, 951 S.W.2d 384, 390 (Tex.

1997) (“To recover attorney’s fees under Section 38.001, a party must (1) prevail

on a cause of action for which attorney’s fees are recoverable, and (2) recover

damages.”). Because we have rendered a take-nothing judgment against Perthuis,

we conclude that he is not entitled to attorney’s fees. See Solis, 951 S.W.2d at 390.


                                          20
      We overrule Perthuis’s sole appellate issue.

                                   Conclusion

      We reverse the judgment of the trial court and render judgment that Perthuis

take nothing by his claims against BMGL.




                                             Richard Hightower
                                             Justice

Panel consists of Chief Justice Radack and Justices Hightower and Adams.




                                        21